AO 2453 (Rev. (}9/17) Judgment in a Criminal Case
Sheet l

 

UNITED STATES DisTRiCT CoURT

District of Montana

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

J/-\|R DE JESUS CARR[LLO-GUARDADO Case Number; CR 18»33-BLG-SPW-O'l

USM Nurnber: 17100-046

David A. l\/|erehant, ll (Appoi`nted)
Del`eridant`s i-\_ttoi'ney m m

 

\._/\-._/\._»'\_/\_/\._/\_/\_/\_/

THE DEFENDANT:
g pleaded guilty to count(s) ‘l fO indictment

l:l pleaded nolo contendere to count(s)
which was accepted by the coui't.

l:l was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

       
 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through § f n of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1934.

l:l The defendant has been found not guilty on count(s)

|:l Count(s) … § §§ l:l is l:l are dismissed on the motion of the United States.

_ _ lt is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 dal_\i/s of any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by this Judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

10/1 i2c_)_18

Dale o mposition ofli.idgmcnt

 

 
   

adm

ignatiii:e_dfil_udge

F§LED

 

Susan P. Watters, District Judge
owl 2 ZUlB Nameand Tirieofiudge ' ` `
Ci'erk, U 3 D t
oisirici oi'i/ig:ia?i§m 10/11/2018
Billingg , ,_,,.,__ ._

 

Date

AO 2453 (Rev. 09/|7) Judgment in Criminal Case
Sheet 2 _ Imprisonment

Judgment _ Page __2___ of
DEFENDANTZ JA|R DE JESUS CARR|LLO-GUARDADO
CASE NUMBER: CR 18-33-BLG-SPW-O1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

30 months to run concurrent with Park County Case no. DC 17-121.

M The court makes the following recommendations to the Bureau ofPrisons:

that the defendant be placed at FC| Taft for proximity to fami|y.

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

|:l at __l:l a.m. l:l p.m. on

 

l:l as notified by the United States Marshal.

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

[l as notified by the United States Marshal.

l'_`| as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNm-ZD sTATES MARSHAL
By

 

DEPU']`Y UNITED STATES MARSHAL

AO 245B (Rev. 09/17) .liidgment in a Criminal Case
Sheet 3 - Supervised Release

Judgment-Page _5: of _______5
DEFENDANT: JA|R DE JESUS CARR|LLO-GUARDADO
CASE NUMBER: CR 18-33-BLG-SPW-01
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

None

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|`_'| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of nature substance abuse. (check rfapplicable)
4_ l'_'| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check ifapplicable)
5. l:l You must cooperate in the collection of DNA as directed by the probation oH`icer. (check ifapplicable)
6. l:l You must comply with the requirements of the Sex Offender Registration and Notit`ication Act (42 U.S.C. § 16901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7, l:l You must participate in an approved program for domestic violence. (check Japp!icable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B (Rev. 09/|7) judgment iii a Crin'iiiial Ctise
Sheet 5 j Criminal Moiietary l’enalties

Judgirieiit _ l’age 4 ol` 5
DEFENDANT: JA!R DE JESUS CARR|LLO-GUARDADO
CASE NUMBER: CR ‘lB-33~BLG-SPW-O'l

CRIMINAL MONETARY PENALT[ES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Slieet 6.

Assessment .]VTA Assessment* Fine Restitution
TOTALS S 100.00 s $ $
|:l The determination of restitution is deferred until . An Amenrierl .fiic{giiien! in a Ci'i`iiii`nri[ Ccise {/102450 will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partiai payment, each payee shall receive an approximately rogertioiied ayment, unless specified otherwise i_ri
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid

Name of Pavee Total Loss** Rest`itutien Ordered Priority or Percentage
TOTALS $ 0.00 $ 0,00

Restitutiori amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthejudgment, pursuant to 18 U.S.C. § 3612(i). All oftlie payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:] the interest requirement is waived for the m fine |:l restitution.

I:I the interest requirement for the l:] fine l:l restitution is modified as follows:

* Justic_e for Vietims ofTi'afiiekiii Act of 2015, Pub. L. No. l 14-22.
** Findings for the total amount o losses are required under Chapters 109A, 1 10, l lOA, and l l3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 24SB (Rev. 09/|7) Judgment in a Criminal Case
Sheet 6 - Schedule of Payments

Judgment - Page 5 of 5
DEFENDANT: JAlR DE JESUS CARR|LLO-GUARDADO
CASE NUMBER: CR 18-33-BLG-SPW-Ol

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 100~00 due immediately, balance due

[:] not later than , or

71 in accordance with [:| C; |:| D, [:| E, or Q] Fbelow;or

B l:l Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C l:l Payment in equal (e.g., weekly, monihly. quarterly) installments of $ over a period of
(e.g., months oryears), to commence _ nw (e.g., 30 or 60 days) alter the date Of this judgmenf; 01‘

D l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E ['_'] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons' lnmate Financial Responsibi|ity Program. Criminal monetary
payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North1 Ste 1200, Bi||ings, lV|T 59101.

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment All crnrunal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inrnate
Financral Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) .TVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

